Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT of 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Kuanfu Fan, the Chief Financial Officer of China Xuefeng Environmental Engineering Inc., hereby certify, that, to my knowledge: 1. The Quarterly Report on Form 10-Q for the quarter ended November 30, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the quarter ended November 30, 2012, fairly presents, in all material respects, the financial condition and results of operations of China Xuefeng Environmental Engineering Inc. Date: January 14, 2013 China Xuefeng Environmental Engineering Inc. By: /s/ Kuanfu Fan Kuanfu Fan Chief Financial Officer (Principal Financial Officer)
